Name: 2007/205/EC: Commission Decision of 22 March 2007 establishing a common format for the first report of Member States on the implementation of Directive 2004/42/EC of the European Parliament and the Council concerning the limitation of emissions of certain volatile organic compounds (notified under document number C(2007) 1236) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  environmental policy;  deterioration of the environment;  documentation
 Date Published: 2007-03-31; 2008-12-24

 31.3.2007 EN Official Journal of the European Union L 91/48 COMMISSION DECISION of 22 March 2007 establishing a common format for the first report of Member States on the implementation of Directive 2004/42/EC of the European Parliament and the Council concerning the limitation of emissions of certain volatile organic compounds (notified under document number C(2007) 1236) (Text with EEA relevance) (2007/205/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2004/42/EC of 21 April 2004 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain paints and varnishes and vehicle refinishing products and amending Directive 1999/13/EC (1), and in particular Article 7 thereof, Whereas: (1) Pursuant to Directive 2004/42/EC, Member States are required to establish monitoring programmes in order to verify compliance with the provisions of that Directive and to report the results of their monitoring programmes and the categories and quantities of products licensed according to Article 3(3) of that Directive on the basis of a common format drafted by the Commission. (2) Pursuant to Article 7 of Directive 2004/42/EC in connexion with Annex I thereto, Member States shall prepare and submit to the Commission the first report on the implementation of that Directive by 30 June 2008 at the latest. (3) A common format for that first report that should cover the period from 1 January to 31 December 2007 should be therefore established. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 12(2) of Directive 2004/42/EC, HAS ADOPTED THIS DECISION: Article 1 For the purposes of drawing up the report to be submitted to the Commission pursuant to Article 7 of Directive 2004/42/EC, and covering the period from 1 January until 31 December 2007, Member States shall use the format set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 143, 30.4.2004, p. 87. ANNEX COMMON FORMAT FOR SUBMISSION OF THE FIRST REPORT ON THE IMPLEMENTATION OF DIRECTIVE 2004/42/EC FOR THE PERIOD FROM 1 JANUARY UNTIL 31 DECEMBER 2007 1. General Information and administrative arrangements 1.1. Authority responsible for the present report: Name Address Contact person E-mail Phone 1.2. In the framework of the implementation of Directive 2004/42/EC, please indicate the authority or authorities designated pursuant to Article 5 of that Directive and responsible for: (1) establishing, coordinating and managing the monitoring programme (at national level); (2) carrying out inspections and checks in the field (at regional and/or local level); (3) enforcing the requirements of that Directive in the case of infringements. 2. Monitoring Programme (Article 6 of Directive 2004/42/EC) 2.1. If a written version of the national monitoring program is available, please provide a copy of it in the annex to the report. 2.2. Please briefly describe the programme established to monitor and verify compliance with Directive 2004/42/EC with particular reference to the following elements: (1) the VOC limit values set out in Annex II to that Directive; (2) the labelling requirements laid down in Article 4 of that Directive. 2.3. Please indicate, whether inspections are carried out on the following operators: (1) manufacturers of products covered by Directive 2004/42/EC; (2) importers of products covered by Directive 2004/42/EC; (3) wholesalers, retailers, professional end-users of regulated products or other operators, including for instance vehicle refinishing installations no longer covered by Council Directive 1999/13/EC (1). Further, if those inspections are carried out please briefly describe: (1) types of inspections carried out (on-site visits, sampling and product analyses, verifying stocks and sales data, checks on labelling, others); (2) frequency of inspections carried out (systematic annual inspections, inspections limited to the most important producers/importers, random inspections, others). 2.4. Please indicate the number of enterprises involved in the production and distribution of products that were inspected in 2007, and, if possible, the number of inspections planned for 2008 preferably by completing the following table. If available, please also indicate an estimate of the total number of actors involved in the production and distribution of products and the total quantities of products concerned (produced and distributed in 2007 in respective Member State): Type of operators Total number of existing operators Number of operators inspected in 2007 Total quantity of products covered by Directive 2004/42/EC (kg) Inspections planned in 2008 Manufacturers Importers Others 2.5. How do the competent authorities verify that compliance has been established using the reference measurement methods described in Annex III to Directive 2004/42/EC? 2.6. If several authorities are involved in the implementation of Directive 2004/42/EC (refer to point 1.2 above), please indicate the measures taken to ensure the most uniform possible implementation of that Directive throughout the whole territory. 2.7. What are the rules on penalties applicable to infringement of the national provisions adopted pursuant to Article 10 of Directive 2004/42/EC? 2.8. If possible, please provide an estimate of the total number of staff involved in monitoring and control, their qualifications as well as the estimated monitoring costs in EUR per year (personnel, sampling and analysing, checks on labelling, enforcement, other costs). 3. Key results of the monitoring programme carried out in 2007 (Article 7 of Directive 2004/42/EC) 3.1. As compared to the total number of checks carried out, how many incidents of non-compliance (in %) with the VOC limits in Annex II to Directive 2004/42/EC were identified in 2007? If possible, please indicate: (1) categories of the product concerned in accordance with that Annex; (2) quantities of products which did not comply with those limits. 3.2. As compared to the total number of checks carried out, how many incidents of non-compliance (in %) with the labelling obligations laid down in Article 4 of Directive 2004/42/EC were identified in 2007? If possible please make a distinction between the following categories: (1) products which do not comply with requirements concerning labelling and VOC contents: (2) products complying with requirements concerning VOC contents but not with labelling requirements: 3.3. In cases of non-compliance, what actions have subsequently been taken in order to ensure compliance with Directive 2004/42/EC? 4. Exemptions granted pursuant to Article 3(2) of Directive 2004/42/EC 4.1. How has the derogation regime provided for in Article 3(2) of Directive 2004/42/EC been established? 4.2. What control system has been set up to ensure that products covered by the derogation under Article 3(2) of Directive 2004/42/EC are not sold and used by installations which are neither authorised nor registered in accordance with Article 3 or 4 of Directive 1999/13/EC? 4.3. If available, please provide an estimate of the quantity of exempted products (according to the classification listed in Annex 1 to Directive 2004/42/EC) in 2007. 5. Individual licences granted pursuant to Article 3(3) of Directive 2004/42/EC 5.1. Have you made use of the possibility of granting individual licenses provided for in Article 3(3) of Directive 2004/42/EC? 5.2. If yes, please briefly describe the operation of the system established to grant individual licenses: (1) Which authorities are in charge of issuing individual licenses? (2) Which authorities are in charge of designating the buildings and/or vintage vehicles of particular historical and cultural value? (3) According to which criteria has particular historical and cultural value been established? (4) If possible, please provide an estimate of the number of buildings and/or vintage vehicles which have been designated by the competent authorities as being of particular historical and cultural value? (5) How is it ensured that the products in question are (a) sold only in strictly limited quantities; (b) used only for the purpose of restoration and maintenance of designated buildings and/or vehicles? (6) Please describe the categories and quantities of products licensed according to Article 3(3) of Directive 2004/42/EC, preferably using the following table: Categories Correspondence with Annex I to Directive 2004/42/EC Quantities of ready-to-use product for which a license has been granted (kg) Category 1 Category 2 etc. 6. Other relevant information 6.1. What were the main difficulties encountered in setting and implementing the monitoring programme, including problems with implementation of the Directive or administrative problems encountered in implementation of a concrete monitoring programme? How were those difficulties overcome? 6.2. Please provide any additional relevant comments, suggestions or information in relation with the implementation of Directive 2004/42/EC. (1) OJ L 85, 29.3.1999, p. 1.